Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending. Claims 11-15 have been withdrawn. Claims 1-3, 8-15, and 19-20 have been amended. The objection to claim 9 is withdrawn in view of the amendment. The rejection of claim 10 under 35 USC 112b is withdrawn in view of the amendment. All other rejections are revised in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the powder is supplied to the powder distribution member by a metering roller based at least in part on the monitored output determined by the powder flow sensor.”
Claim 19 recites, “wherein upon determination of the error due to a greater powder flow than the desired powder flow, the greater powder flow is decreased.”
Claim 20 recites, “wherein upon determination of the error due to a lesser powder flow than the desired powder flow, the lesser powder flow is increased.”
Claims 8 and 19-20 recite what appear to be method steps of supplying powder. It is unclear if this limitation is drawn merely to structures configured to be capable of supplying powder as recited or if the limitation is drawn to a method step of supplying powder under the recited conditions. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeantette (US 6,046,426).
Regarding claim 1, Jeantette discloses an apparatus for additive manufacturing (col. 3 ll. 33-41) comprising: a powder reservoir (hopper 2 for powdered materials M, col. 5 ll. 2-7); powdered material feeder F, col. 3 ll. 37); a powder distribution system (material delivery system N, col. 3 ll. 37; col. 6 ll. 14-15) comprising an inlet configured to receive a powder from the powder reservoir (gas/powder line 37, col. 6 ll. 33-35, Figs. 2, 5); an outlet (outlet of tube 32, col. 6 ll. 34-36, Fig. 5) configured to supply powder onto a powder bed the powder received from the inlet (powdered material M received from gas/powder line 37, col. 5 ll. 2-7; col. 6 ll. 33-36, Fig. 5; and delivered from outlet of tube 32 to deposition stage S by material delivery system N, col. 3 ll. 43-48; col. 6 ll. 8-10, ll. 27-36); and a powder flow sensor (sensor P, col. 6 ll. 8-67, Fig. 5) configured to monitor a quantity of powder supplied by the outlet (tube 32, col. 6 ll. 27-58), and wherein the quantity of powder supplied by the outlet is controlled at least in part by a monitored output determined by the powder flow sensor (powder flows through tube 32 and is thereby controlled, col. 58-59; to avoid interpreting “controlled” as reciting a method step, controlled is interpreted as powder flowing through tube 32; sensor P determines the powder flowing through, col. 6 ll. 8-67, Fig. 5).  
Regarding claim 2, Jeantette discloses wherein the monitored output of the quantity of powder supplied is a volume of powder (col. 5 ll. 66; col. 6 ll. 58-61; col. 10 ll. 59-61).  
Regarding claim 3, Jeantette discloses a processor configured to signal a powder distribution system failure based at least in part on a determination that the monitored output does not satisfy a powder flow threshold (col 10 ll. 59-65).  
Regarding claim 4, Jeantette discloses wherein the powder flow sensor is an optical sensor (col. 6 ll. 8-47).  
Regarding claim 8, Jeantette discloses a powder distribution member having a plurality of openings for supplying the powder to the outlet (base of holes 17, 19, 21, col. 5 ll. 22-61, Figs. 3A-B and 4), wherein the powder is supplied to the powder distribution member by a metering roller (feeder wheel 14 constitutes a metering roller because it rotates and thereby regulates powder delivery, col. 5 ll. 22-61, Figs. 3A-B and 4) based at least in part on the monitored output determined by the powder flow sensor (varying the speed of rotation can regulate the amount of powdered material delivered and the structure is therefore capable of supplying based on monitored output, col. 5 ll. 37-39).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeantette (US 6,046,426) as applied to claim 1 above, and further in view of Miles (US 2018/0154573).
Regarding claim 5, Jeantette teaches an apparatus substantially as claimed. Jeantette does not discloses wherein the powder flow sensor is an inductive sensor.
However, in the same field of endeavor of additive manufacturing with powder (abstract, [0074]), Kennedy teaches wherein the powder flow sensor is an inductive sensor (flow sensor is a proximity sensor, [0032]; as per [0048] of Applicant’s disclosure, a proximity sensor constitutes an inductive sensor).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Jeantette to be the sensor of Miles because the sensors are being used in the same field of endeavor to achieve the same purpose and substitution would therefore have predictable effects based on the teachings of [0032] of Miles to measure material flow by measuring proximity.

Claims 6, 9-10, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeantette (US 6,046,426) as applied to claim 1 above, and further in view of Holcomb (US 2017/0216915).
Regarding claim 6, Jeantette teaches an apparatus substantially as claimed. Jeantette does not discloses wherein the powder flow sensor is a capacitive sensor.
However, in the same field of endeavor of selective laser sintering additive manufacturing ([0005]), Holcomb teaches wherein the powder flow sensor is a capacitive sensor (conductivity of the inductive portion of the tank circuit, thereby constituting a capacitive sensor, [0242-43]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Jeantette to be the sensor of Holcomb because the sensors are being used in the same field of endeavor to achieve the same purpose and substitution would therefore have predictable effects based on the teachings of [0242-43] of Holcomb.
Regarding claim 9, Jeantette discloses wherein the outlet comprises a plurality of gates (multiple powder feeders F, col. 2 ll. 28-33) each having an associated powder flow sensor (powder flow sensors P are downstream of powder feeders F and upstream of delivery system N, col. 6 ll. 8-14). Jeantette teaches an apparatus substantially as claimed.
Jeantette does not explicitly discloses wherein each associated powder flow sensor is configured to monitor a flow of powder through a portion of the outlet associate with a corresponding gate.  
However, in the same field of endeavor of selective laser sintering additive manufacturing ([0005]), Holcomb teaches wherein the outlet comprises a plurality of gates (integrated shutter that switches the fed powder, [0241]) each having an associated powder flow sensor (small transducers that monitor flow in each channel, [0242-43]), wherein each associated powder flow sensor is configured to monitor a flow of powder through a portion of the outlet associated with a corresponding gate ([0242-43]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Jeantette to have structure to control which powders are being fed and to measure the flow of each powder as taught by [0242] of Holcomb.
Regarding claim 10, Jeantette as modified by Holcomb teaches wherein the apparatus is configured to supply the powder during the additive manufacturing of an object (abstract of Jeantette), wherein the apparatus is configured to supply the powder to at least a portion of the object for solidification (abstract of Jeantette).  
Regarding claim 16, Jeantette as modified by Holcomb teaches wherein each associated powder flow sensor is communicatively or electrically independent of other powder flow sensors (as modified, sensors are independent of each other, Holcomb [0242-43]).  
Regarding claim 17, Jeantette as modified by Holcomb teaches wherein each associated powder flow sensor forms a common feedback control mechanism (feedback based on measured flow rate, Jeantette col 10 ll. 59-65; as modified, controls are based on each powder, Holcomb [0242-43]).  
Regarding claim 18, Jeantette as modified by Holcomb teaches wherein the flow of powder through some or all of the plurality of gates is modifiable to maintain even powder proportions during the additive manufacturing (Jeantette col. 2 ll. 28-32).  
Regarding claim 19, Jeantette as modified by Holcomb teaches wherein powder sensor output from each associated powder flow sensor is comparable to a desired powder flow to determine an error, wherein upon determination of the error due to a greater powder flow than the desired powder flow, the greater powder flow is decreased (correcting powder flow based on deviation from desired flow rate, Jeantette col. 10 ll. 51-61, as modified, applies to each fed powder).  
Regarding claim 20, Jeantette as modified by Holcomb teaches wherein powder sensor output from each associated powder flow sensor is comparable to a desired powder flow to determine an error, wherein upon determination of the error due to a lesser powder flow than the desired powder flow, the lesser powder flow is increased (correcting powder flow based on deviation from desired flow rate, Jeantette col. 10 ll. 51-61, as modified, applies to each fed powder).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeantette (US 6,046,426) as applied to claim 1 above, and further in view of Kennedy (WO 2018/184066 with citations to US 2020/0147883).
Regarding claim 7, Jeantette teaches an apparatus substantially as claimed. Jeantette does not discloses wherein the powder flow sensor is a tactile sensor.
However, in the same field of endeavor of additive manufacturing with powder (abstract), Kennedy teaches wherein the powder flow sensor is a tactile sensor (flow sensor takes flow pressure as a signal, [0051-52]; as per [0048] and [0064] of Applicant’s disclosure, a pressure sensor constitutes a tactile sensor).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Jeantette to be the sensor of Kennedy because the sensors are being used in the same field of endeavor to achieve the same purpose and substitution would therefore have predictable effects based on the teachings of [0051-52] of Kennedy to measure flow rate of powder by measuring pressure.
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.
Applicant argues that the rejections of claims 8, 10, and 19-20 should be withdrawn in view of the amendment. While the rejection is withdrawn regarding claim 10, and for part of the rejection of claim 20, claims 8 and 19-20 still appear to recite method steps and are indefinite as discussed above.
Applicant argues that Jeantette is deficient because mass-flow sensor P does not measure a quantity of powder supplied onto a powder bed. This argument is not persuasive because flow sensor P of Jeantette monitors a flow of powder from feeder F to delivery system N and all of the powder that flows into delivery system N flows onto stage S. Accordingly, the powder flow measured by flow sensor P of Jeantette does measure a quantity of powder supplied onto stage S.
Applicant’s remaining arguments rely on the alleged deficiency of Jeantette and are similarly unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744        
/NIKI BAKHTIARI/             Primary Examiner, Art Unit 1726